Case 4:17-cv-00145-HCM-RJK Document 469 Filed 10/30/20 Page 1 of 4 PageID# 15975




                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                         NEWPORT NEWS DIVISION


      ROYCE SOLOMON, et al., individually and
      on behalf of all others similarly situated,

                            Plaintiffs,
                                                         Civil Action No. 4:17-cv-0145-HCM-RJK
             v.
                                                                CLASS ACTION
      AMERICAN WEB LOAN, INC., et al.,

                            Defendants.


        PLAINTIFFS’ RESPONSE TO OBJECTORS’ SUPPLEMENTAL SUBMISSIONS

            Plaintiffs Royce Solomon, Jodi Belleci, Michael Littlejohn, and Giulianna Lomaglio, on

  behalf of themselves and the proposed Settlement Class1 (collectively, “Plaintiffs” or the

  “Settlement Class Representatives”), respectfully submit this Response to the Objectors’

  Supplemental Submissions.         Plaintiffs believe that this submission is necessary to correct

  Objectors’ characterization of the Fourth Circuit’s decision in Sharp Farms v. Speaks, 917 F.3d

  276 (4th Cir. 2019) (“Sharp Farms”). See ECF No. 465 at 6.

            Sharp Farms makes clear that there can be no class-wide or “group opt-outs” as a matter

  of Constitutional Due Process. See 917 F.3d at 298-99 (describing “the settled rule that the Due

  Process Clause reposes only in individual class members ... the right to intelligently and

  individually choose whether to continue in a suit as class members”) (internal quotation marks and

  citation omitted); id. at 298 (“the Due Process Clause prohibits classwide opt-outs because due




  1
    Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in
  the Settlement Agreement filed with the Court on April 16, 2020 (ECF No. 414-1, the “Settlement
  Agreement”).


            {00684873-1 }
Case 4:17-cv-00145-HCM-RJK Document 469 Filed 10/30/20 Page 2 of 4 PageID# 15976




  process requires that class members be provided notice and an individual choice to proceed as a

  class member or to opt-out and avoid being bound by a judgment”) (internal quotation marks and

  citation omitted). Due Process likewise prohibits class-wide objections. See id. (“There is no class

  action rule, statute, or case that allows a putative class plaintiff or counsel to exercise class rights

  en masse . . .by making a class-wide objection” (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011,

  1024 (9th Cir. 1998)); In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 565 (9th Cir. 2019)

  (same); In re: Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., No. 2672

  CRB (JSC), 2016 WL 4376623, at *4 (N.D. Cal. Aug. 17, 2016) (“[Objector] may not object on

  behalf of all Virginia class members. Objecting to a settlement is an individual right that [objector]

  cannot usurp from others.”).

                  Although Objectors Butler and McDaniel have repeatedly insisted that their objections

  are asserted on behalf of putative classes, including classes of Pennsylvania and West Virginia

  borrowers (see ECF Nos. 428 at 1, 430 at 1, 452 at 2-3, 465 at 1, 467 at 1), there is no legally

  permissible basis for them to object on behalf of anyone other than themselves. Indeed, Notice

  was sent to Pennsylvania and West Virginia Class Members, and only two (Buter and McDaniel)

  filed objections. The Objections therefore must be considered only on behalf of two Objectors on

  an individual basis. Likewise, McDaniel cannot achieve a classwide opt-out by filing an action on

  behalf of West Virginia borrowers after preliminary approval. See Hyundai, 926 F.3d at 564-65.

              Moreover, contrary to Objectors’ contention, Sharp Farms does not stand for the

  proposition that it is an abuse of this Court’s discretion to “rely[] on reputation and skills of the

  mediator without any evidence that the parties made the mediator aware of an-intra class conflict”.

  ECF No. 465 at 6 (citing 917 F.3d at 291-92). The issue with the mediation in Sharp Farms did

  not concern whether the mediator understood purported intra-class conflicts. Rather, the issue was



  {00684873-1 }        2
Case 4:17-cv-00145-HCM-RJK Document 469 Filed 10/30/20 Page 3 of 4 PageID# 15977




  that the district court did not give sufficient attention to significant evidence of collusion between

  counsel to the settling plaintiffs and the defendants in that action. See 917 F.3d at 291-92. There

  are no allegations of collusion here, much less evidence of it, that precludes the Court from

  granting Final Approval of the Settlement.

              As Plaintiffs have explained in their prior briefing, and contrary to Objectors’ contentions,

  there are no intra-class conflicts created by the proposed Settlement. See ECF No. 449 at 24-31;

  ECF No. 456 at 2-3 and n.8. There is also nothing in the record or otherwise to suggest that the

  Mediator, former U.S. District Court Judge Layn Phillips, was not fully informed of the Parties’

  positions and the relative strengths and weaknesses of the claims and defenses in this Action; Judge

  Phillips’s declaration says otherwise. See ECF No. 414-2.

              For these reasons and for the reasons set forth in Plaintiffs’ prior submissions, the Court

  should grant Final Approval of the Settlement.



  DATED: October 30, 2020                                   MICHIEHAMLETT


                                                            _/s/ David W. Thomas_______________
                                                            David W. Thomas
                                                            E. Kyle McNew
                                                            310 4th Street, 2nd Floor
                                                            P.O. Box 298
                                                            Charlottesville, VA 22902
                                                            Telephone: (434) 951-7200
                                                            Fax: (434) 951-7218
                                                            Email: dthomas@michiehamlett.com
                                                                    kmcnew@michiehamlett.com

                                                            Local Settlement Class Counsel



                                                            and



  {00684873-1 }      3
Case 4:17-cv-00145-HCM-RJK Document 469 Filed 10/30/20 Page 4 of 4 PageID# 15978




                                                            BERMAN TABACCO
                                                            Kathleen M. Donovan-Maher (pro hac vice)
                                                            Norman Berman (pro hac vice)
                                                            Steven J. Buttacavoli (pro hac vice)
                                                            Steven L. Groopman (pro hac vice)
                                                            One Liberty Square
                                                            Boston, MA 02109
                                                            Telephone: (617) 542-8300
                                                            Fax: (617) 542-1194
                                                            Email:
                                                            kdonovanmaher@bermantabacco.com
                                                            nberman@bermantabacco.com
                                                            sbuttacavoli@bermantabacco.com
                                                            sgroopman@bermantabacco.com

                                                            Settlement Class Counsel

                                                            GRAVEL & SHEA PC
                                                            Matthew B. Byrne (pro hac vice)
                                                            76 St. Paul Street, 7th Floor
                                                            P.O. Box 369
                                                            Burlington, VT 05402-0369
                                                            Telephone: (802) 658-0220
                                                            Fax: (802) 658-1456
                                                            Email: mbyrne@gravelshea.com

                                                            Settlement Class Counsel




                                           CERTIFICATE OF SERVICE

              I hereby certify that on the 30th day of October, 2020, I electronically filed the foregoing

  with the Clerk of Court using the CM/ECF system, which will then send a notification of such

  filing to all counsel of record.

                                                    /s/ David W. Thomas
                                                    David W. Thomas




  {00684873-1 }      4
